PER CURIAM:
Teresa N. Cosby appeals the district court’s order granting the Legal Services Corporation’s motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cosby v. Legal Servs. Corp., No. 6:05-cv-00131-GRA (D.S.C. May 12, 2006 & June 8, 2006). We dispense with *280oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.